KOEHLER, J.,
Dissenting:
Appellant presented to the trial court sufficient genuine issues of fact to preclude dismissal of count one of the complaint by summary judgment.
I am further of the belief that appellant was entitled to a jury trial of the factual issues raised on her age discrimination claims.
The record supports appellant's basis for claiming a constructive discharge occurred and clearly establishes the trial court's reliance on matters dehors the record in reaching its determination to grant a "directed verdict."
Accordingly, I dissent.